Citation Nr: 0721066	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The veteran had active service from December 1940 to November 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

A motion to advance this case on the docket was granted by 
the Board in July 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
within one year of the veteran's discharge from service, and 
is not etiologically related to service.

2.  Tinnitus was not present in service or within one year of 
the veteran's discharge from service, and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and its incurrence or aggravation 
during active service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in February 2005, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  Finally, the VCAA notice specifically requested 
that the veteran provide any evidence in his possession that 
pertained to his claims.  38 C.F.R. § 3.159(b)(1) (2006).  
The VCAA notice was issued to the veteran prior to the 
initial adjudication of the claims.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds that it 
may proceed with the issuance of a final decision as the 
deficiency in notice amounts to no more than harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing 
that where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Since service connection is being denied, no 
disability rating or effective date will be assigned, thereby 
rendering these matters moot.

The Board further observes that the RO provided the veteran 
with a copy of the March 2005 rating decision and May 2005 
Statement of the Case (SOC), which included a discussion of 
the facts of the claims and the laws and regulations as well 
as notification of the bases of the decisions and a summary 
of the evidence used to reach the decisions.  The Board 
concludes that there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records.  The RO also afforded the 
veteran a VA audiological examination and obtained a medical 
nexus opinion on the etiology of the veteran's claimed 
disabilities.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.     

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Analysis

The veteran contends that he has bilateral hearing loss and 
tinnitus due to exposure to acoustic trauma in service.  He 
notes that during the performance of his duties he was 
exposed to constant loud noise from artillery guns when he 
served in France and Germany.  He maintains that he did not 
wear ear protection.  

The veteran's DD Form 214 shows that his military occupation 
specialty was an artillery gun crewman, and he participated 
in battles and campaigns in Normandy, Northern France, the 
Rhineland, and Central Europe during World War II, which
is consistent with the veteran's claim of noise exposure.  
Therefore, the Board concedes that the veteran was exposed to 
loud noise in service.

The veteran's service medical records do not show that he was 
treated for complaints involving his hearing during service, 
or that a diagnosis of hearing loss or tinnitus was rendered.  
Post-service, VA treatment records initially note complaints 
of hearing loss in July 2004, for which the veteran was 
referred to audiology in September 2004.  At that time, the 
veteran complained of bilateral hearing loss "for a few 
years."  He denied any history of tinnitus.  He reported on 
significant military and occupational noise exposure.  The 
examiner diagnosed bilateral predominantly sensorineural 
hearing loss, mild to profound in the right ear and mild to 
severe in the left ear.  Audiometry testing revealed that the 
veteran had a hearing impairment as defined in 38 C.F.R. § 
3.385.  Thereafter, the veteran was afforded a VA 
audiological examination in March 2005.  Audiometric testing 
continued to show that the veteran has a bilateral hearing 
loss disability for VA compensation purposes.  The VA 
examiner related that the veteran reported on military and 
occupational noise exposure.  The veteran indicated that he 
underwent a hearing test in connection with his job in a 
carting room at Easley Mill.  In 1987, he was reportedly told 
that his hearing loss was due to the machinery he worked 
around.  The veteran also reported that the onset of his 
tinnitus occurred approximately 20 years ago.  The VA 
examiner opined that the veteran's tinnitus was less likely 
than not due to his military service and just as likely due 
to his occupation in the mill. The VA examiner also diagnosed 
bilateral mild sloping to profound sensorineural hearing 
loss.  The VA examiner opined that the veteran's hearing loss 
was less likely than not due to his military service.  The VA 
examiner acknowledged that the veteran was around noise in 
the military, however, she noted that the veteran was also 
around 41 years of noise in the mill.   

There is no competent medical opinion to the contrary of the 
VA examiner's opinion that indicates that there is a causal 
link between the claimed disorders and the veteran's military 
service.  As for the veteran's opinion on the cause of his 
hearing loss and tinnitus, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is neither 
a medical expert nor does he have specialized knowledge, his 
assertion that a relationship exists between the claimed 
disorders and his service cannot constitute competent 
evidence of such a relationship.  Thus, the competent medical 
evidence of record shows that the veteran's bilateral hearing 
loss and tinnitus are not etiologically related to the 
veteran's in-service noise exposure.  Accordingly, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


